     Case 3:20-cr-02451-WQH Document 1 Filed 08/03/20 PageID.1 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  Magistrate No. '20 MJ3148
11
12                   v.                         COMPLAINT FOR VIOLATION OF:
13                                              Title 26, United States Code, Sections
     GREY ZAMUDIO,                              5861(d), 5845(a)(3), 5845(a)(7), and 5871 –
14                                              Receipt and Possession of Firearms (One
                                                Short Barrel Rifle and Two Silencers) in
15                   Defendant.                 Violation of the National Firearms
                                                Registration and Transfer Act
16
17                                        COUNT ONE

18        On or about August 1, 2020, within the Southern District of California, defendant

19 GREY ZAMUDIO, knowingly possessed a firearm, to wit: a rifle having a barrel of less
20 than 16 inches in length, not registered to him in the National Firearms Registration and
21 Transfer Record, in violation of Title 26, United States Code, Sections 5861(d),
22 5845(a)(3), and 5871.
23                                       COUNT TWO

24        On or about August 1, 2020, within the Southern District of California, defendant

25 GREY ZAMUDIO, knowingly possessed a firearm, to wit: a silencer, as defined in Title
26 21, United States Code, Section 921(a)(24), not registered to him in the National Firearms
27 Registration and Transfer Record, in violation of in violation of Title 26, United States
28 Code, Sections 5861(d), 5845(a)(7), and 5871.
                                                1
     Case 3:20-cr-02451-WQH Document 1 Filed 08/03/20 PageID.2 Page 2 of 5




 1                                      COUNT THREE
 2        On or about August 1, 2020, within the Southern District of California, defendant
 3 GREY ZAMUDIO, knowingly possessed a firearm, to wit: a silencer, as defined in Title
 4 21, United States Code, Section 921(a)(24), not registered to him in the National Firearms
 5 Registration and Transfer Record, in violation of in violation of Title 26, United States
 6 Code, Sections 5861(d), 5845(a)(7), and 5871.
 7
 8        And the complainant further states that this complaint is based on the attached
 9 statement of facts, which is incorporated herein by reference.
10
11
12
13
14
15
16        Sworn and attested to under oath by telephone, in accordance with Federal Rule of

17 Criminal Procedure 4.1, this 2nd day of August, 2020.
18
19
20                                  HON. DANIEL E. BUTCHER
                                    United States Magistrate Judge
21
22
23
24
25
26
27
28
                                                2
     Case 3:20-cr-02451-WQH Document 1 Filed 08/03/20 PageID.3 Page 3 of 5




 1                                  STATEMENT OF FACTS
 2         1.     I am a duly appointed Special Agent of the Federal Bureau of Investigation
 3 (“FBI”), having been employed as such since December 2015. I am authorized to
 4 investigate violations of the federal firearm laws, and I worked with and have consulted
 5 other FBI special agents, detectives and officers of the San Diego Police Department
 6 (“SDPD”), special agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives
 7 (“ATF”), and other federal, state, and local officers. I am one of the FBI special agents
 8 assigned to investigate the activities of GREY ZAMUDIO (“ZAMUDIO”). Since this
 9 statement of facts is being submitted for the limited purpose of securing authorization for
10 the complaint, I have not included each and every fact known to me concerning this
11 investigation. Conversations are set forth in substance and in part, and the dates, times,
12 and amounts herein are approximate.
13         2.     On August 1, 2020, within the Southern District of California, agents executed
14 a federal court-authorized search warrants on the apartment leased and occupied by
15 ZAMUDIO, and the truck owned and used by ZAMUDIO. During the search of the
16 apartment, agents seized, among other things, two silencers and one rifle that appeared to
17 have a barrel of less than 16 inches in length (“the short barrel rifle”).
18         3.     At the same time as the FBI executed the court-authorized search, the SDPD
19 served ZAMUDIO with a California State Gun Violence Restraining Order (“GVRO”)
20 based on recent threats of violence in numerous social media posts by ZAMUDIO.
21 Pursuant to the GVRO, the SDPD seized another rifle (other than the short barrel rifle
22 seized by the agents), two pistols, a large number of magazines, and several hundred to
23 several thousand rounds of ammunition. Both rifles and both pistols found during the
24 search of ZAMUDIO’s apartment and truck appeared to be in operating condition, or could
25 readily have been put in operating condition.
26
27
28
                                                  1
     Case 3:20-cr-02451-WQH Document 1 Filed 08/03/20 PageID.4 Page 4 of 5




 1         4.     ATF special agents determined that all firearms seized from ZAMUDIO’s
 2 apartment and truck -- two rifles and two pistols, as well as two silencers (one stored in a
 3 dresser drawer and one on top of a backpack) -- were not registered to ZAMUDIO in the
 4 National Firearms Registration and Transfer Record.
 5         5.     ATF special agents analyzed the short barrel rifle and determined that the
 6 short barrel rifle had a barrel of less than 16 inches in length. Agents also determined that,
 7 due to the design features of the silencers, namely, the concentric tubing and baffling, the
 8 silencers were designed for and capable of suppressing the sound of a gunshot and could
 9 have been affixed to at least some of the weapons present.
10         6.     Agents arrested ZAMUDIO at approximately 12:40 p.m. on August 1, 2020,
11 and transported him to the FBI Field Office in San Diego, California to be processed and
12 interviewed.
13         7.     During the afternoon of August 1, 2020, I conducted a videotaped interview
14 of ZAMUDIO at the FBI Field Office. At approximately 2:03 p.m. on August 1, 2020, I
15 advised ZAMUDIO of his Miranda rights. ZAMUDIO said that he understood his Miranda
16 rights and agreed to speak with agents without the presence of an attorney. ZAMUDIO
17 signed the form indicating that he agreed to waive his Miranda rights, and he initialed each
18 paragraph indicating that he understood the rights he was waiving.
19         8.     During the post-Miranda interview, ZAMUDIO admitted that he owned the
20 rifles and pistol that were seized from his apartment and truck. ZAMUDIO stated that he
21 had manufactured the two silencers himself, and had assembled both rifles using
22 individually purchased parts from different manufacturers. ZAMUDIO also said that he
23 was aware that all firearms seized from his apartment, particularly the short-barreled rifle
24 and silencers, were not registered with the ATF. ZAMUDIO admitted to being aware that
25 federal law required silencers and short-barreled rifles to be registered with the ATF, and
26 intentionally disregarding the law.
27
28
                                                  2
     Case 3:20-cr-02451-WQH Document 1 Filed 08/03/20 PageID.5 Page 5 of 5




 1         9.    ZAMUDIO said that he was aware that one of the rifles had a barrel of less
 2 than 16 inches in length. He said that one of his rifles had a barrel length of 14 inches, and
 3 the other rifle had a barrel length of 20 inches.
 4         10.   ZAMUDIO said that he was aware of the silencers in his apartment and
 5 referred to them as “suppressors.” ZAMUDIO described the process by which he
 6 manufactured the silencers, indicating a thorough knowledge of the design, and therefore
 7 the intent, of the silencers.
 8
 9         Based upon the information discussed herein, I believe that probable cause exists to
10 believe that ZAMUDIO knowingly received and possessed one short barrel rifle, and two
11 silencers, all which were not registered to ZAMUDIO in the National Firearms Registration
12 and Transfer Record, all in violation of Title 26, United States Code, Sections 5861(d),
13 5845(a)(3), 5845(a)(7), and 5871.
14
           Executed on August 2, 2020 at 11:55 a.m. PST.
15
16
17
18
19
20         On the basis of the facts presented in the probable cause statement consisting of three
21 pages (preceded by a two-page complaint), I find probable cause that, on August 1, 2020,
22 GREY ZUMUDIO committed the offenses of receipt and possession of firearms which
23 were not registered in the National Firearms Registration and Transfer Record, in violation
24 Title 26, United States Code, Sections 5861(d), 5845(a)(3), 5845(a)(7), and 5871.
25
26                                                       12:50 PM, Aug 2, 2020
                                                         ______________________________
   HON. DANIEL E. BUTCHER                                DATE / TIME
27 United States Magistrate Judge
28
                                                  3
